BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:19-cr-00078-RRB-DMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   STALKING
          v.                                )     Vio. of 18 U.S.C. §§ 2261A(2)(B) and
                                            )   2261(b)(6)
  PETER LEE NORRIS                          )
  a/k/a PETER LEE BJØRN NÖRRIS,             )   COUNTS 2-3:
                                            )   MAILING THREATENING
                          Defendant.        )   COMMUNICATIONS
                                            )    Vio. of 18 U.S.C. § 876(d)

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       Beginning on or about a date unknown to the Grand Jury, but not later than March

10, 2017, and continuing through on or about April 3, 2019, within the District of Arizona

and the District of Alaska, the defendant, PETER LEE NORRIS, a/k/a PETER LEE

BJØRN NÖRRIS; with the intent to injure, harass, intimidate, and place under surveillance


      Case 3:19-cr-00078-RRB-DMS Document 2 Filed 07/17/19 Page 1 of 3
with intent to kill, injure, harass, and intimidate another person; used the mail, any

interactive computer service and electronic communication service and electronic

communication system of interstate commerce, and any other facility of interstate and

foreign commerce; to engage in a course of conduct that caused, attempted to cause, and

would be reasonably expected to cause substantial emotional distress to the other person;

and did so in violation of a temporary and permanent civil and criminal injunction,

restraining order, no-contact order, and other order described in 18 U.S.C. § 2266.

       All of which is in violation of 18 U.S.C §§ 2261A(2)(B) and 2261(b)(6).

                                            COUNT 2

       On or about September 10, 2017, through September 13, 2017, within the District

of Arizona and the District of Alaska, the defendant, PETER LEE NORRIS, a/k/a PETER

LEE BJØRN NÖRRIS, with intent to extort from any natural person anything of value,

knowingly so deposited and caused to be delivered, a communication addressed to any

other person and containing any threat to injure the property and reputation of the addressee

and of another.

       All of which is in violation of 18 U.S.C. § 876(d).

                                            COUNT 3

       On or about April 24, 2019, through April 30, 2019, within the District of Arizona

and the District of Alaska, the defendant, PETER LEE NORRIS, a/k/a PETER LEE

BJØRN NÖRRIS, with intent to extort from a Federal law enforcement officer anything of

value, knowingly so deposited and caused to be delivered, a communication addressed to

any other person and containing any threat to injure the property and reputation of the

addressee and of another.
                                         Page 2 of 3

      Case 3:19-cr-00078-RRB-DMS Document 2 Filed 07/17/19 Page 2 of 3
      All of which is in violation of 18 U.S.C. § 876(d).

      A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Jonas M. Walker
JONAS M. WALKER
United States of America
Assistant U.S. Attorney



s/ Bryan Schroder
BRYAN SCHRODER
United States of America
United States Attorney


DATE:        7-17-19




                                       Page 3 of 3

      Case 3:19-cr-00078-RRB-DMS Document 2 Filed 07/17/19 Page 3 of 3
